Citation Nr: 1537359	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2001, the RO issued a rating decision that denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.

In August 2004, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board) as to his petition to reopen his claim for service connection for a left knee disorder only.  A transcript of that hearing is contained in the claims file.

In January 2005, the Board remanded the Veteran's petition to reopen a claim for service connection for a left knee disorder to the Appeals Management Center (AMC) for additional development.

In October 2005, the Board denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.  In January 2006, the Veteran, through his representative, filed a Motion to Vacate the Board's October 2005 decision.  The Board granted the motion in March 2006.  In a separate decision, the Board issued a Vacatur of the October 2005 decision.

In April 2006, the Board denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court issued a Memorandum Decision that vacated the April 2006 Board decision.

In April 2009, the RO issued a rating decision that awarded service connection for PTSD, and assigned an initial 50 percent rating, effective March 14, 2008.  Finally, this rating decision denied the Veteran's petitions to reopen claims of service connection for a low back disorder and a left shoulder disorder.

In June 2010, the Board granted the Veteran's petition to reopen a claim for service connection for a left knee disorder.  This reopened claim, along with the petitions to reopen the claims for service connection for a low back disorder and a left shoulder disorder, were remanded by the Board to the AMC for additional development.

In May 2011, the RO issued a rating decision that denied the Veteran's claim for TDIU.

The Board remanded the instant claims in March 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In December 2014, the Veteran's attorney requested a copy of the Veteran's claims file and an additional 30 days to submit evidence following the receipt of this requested copy.  Such a response was provided to the Veteran's attorney in February 2015.  The Board notes that no additional argument or evidence has been received.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the Virtual VA and VBMS claims files reveals various adjudicatory documents that are duplicative of those contained in the paper claims file.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep impairments, flashbacks, nightmares, night sweats and impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disability, namely PTSD, does not preclude him from securing and following a substantially gainful occupation.

3.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

4.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

5.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

      CONTINUE ON THE NEXT PAGE


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).
 
3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2005, sent after the rating decision issued in December 2001, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a left knee disorder.  An April 2008 letter, sent prior to the rating decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for chronic low back pain to include lumbar disc and left shoulder joint pain.  Finally, a November 2010 letter, sent prior to the May 2011 rating decision, provided such notice with regards to the claim for a TDIU.  These letters advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, letters dated in March 2006 and April 2008 advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

To the extent the March 2005 and March 2006 notices were provided after the initial adjudication of the claim for service connection for a left knee disorder, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the November 2009 supplemental statement of the case (SSOC) after the issuance of the March 2005 and March 2006 letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  Finally, neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records and post-service VA treatment records have been obtained and considered.  The Board notes that, in a May 2005 statement, the Veteran reported that he had not received any treatment outside of the VA system.  Finally, a July 2005 response indicated that there were no records related to the Veteran dated in the 1980s from the Ann Arbor VA Medical Center (VAMC).

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regards, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities, and requested that he complete appropriate authorization form(s) to enable VA to obtain any private treatment records in an April 2008 letter.  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

Additionally, in August 2004, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2004 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which was then a petition to reopen a claim for service connection for a left knee disability.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his left knee disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his in-service left knee injury caused his current left knee disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included affording him the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's left knee disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2005, June 2010 and March 2014 remand directives by obtaining the Veteran's updated VA treatment records, obtaining the Veteran's SSA records, obtaining an etiology opinion as to the claimed left knee disorder and considering the reopened claims for service connection for a lumbar spine disorder and a left shoulder disorder in the first instance and as such that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded several VA examinations in conjunction with the claim for a higher rating decided herein-including VA examinations conducted in March 2009, December 2010 and May 2014-to determine the severity of his PTSD and its functional impact on his ability to obtain and maintain employment.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

The Veteran was afforded a VA examination in March 2009 and May 2014 in order to adjudicate his claim for service connection for a left knee disorder and in March 2009 to adjudicate his claims for service connection for a left shoulder disorder and a lumbar spine disorder.  The Board notes that in July 2015, the Veteran's attorney argued that the examinations/opinions were not adequate.  The Board disagrees and finds that the medical opinions provided a complete rationale and considered the Veteran's history surrounding his reported service injures and symptoms following such injuries.  Additionally, the opinions were based on objective medical findings and studies.  

The Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, these opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection.

With regards to the claim for service connection for a left knee disorder, the Board notes the arguments of the Veteran's attorney that the March 2009 VA examination was inadequate.  Specifically, she argues that this VA examiner had failed to consider the lay statements regarding the severity of his in-service left knee injury.  A review of the examination report indicates that this examiner had specifically noted the Veteran's reports of sustaining an in-service knee injury as well as the documented in-service left knee contusion.  The occurrence or nature of the Veteran's in-service left knee injury was not disputed or rejected by the examiner.  Moreover, the March 2009 VA examiner could not have reviewed the statement from T. S. as such was received by VA in July 2009.  However, such statement was considered by the May 2014 VA examiner, who arrived at the same etiology conclusion as the March 2009 VA examiner.  Such argument is therefore without merit.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


      CONTINUE ON THE NEXT PAGE

II. Higher Rating 

The Veteran contends that the severity of his PTSD symptoms warrant a higher rating.  Specifically, he contends that his symptoms of flashbacks, recurrent nightmares, difficulty sleeping, self-isolation, altercations, increased startle response and intermittent suicidal ideations warrant a higher rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999) 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

An August 2008 VA treatment note reflects the Veteran's complaints of nightmares three times per week.  Mental status examination found the Veteran to be alert and oriented with logical speech and congruent thought processes.  Affect was found to be flat, mood was found to be depressed and he was described as sullen, withdrawn and honest.  Suicidal ideations, homicidal ideations and psychosis were denied by the Veteran and the provider noted that there was no evidence to support such findings.
A December 2008 VA treatment note reflects the Veteran's complaints of nightmares and night sweats.  He was noted to be alert and oriented with speech that was logical and congruent with his thought processes.  Suicidal ideations, homicidal ideations and psychosis were denied.

A March 2009 VA examination report reflects the Veteran's complaints of nightmares, moodiness, irritability, nightmares, sleep difficulties where sometimes he slept all day and all night and trouble with the attention span.  He reported that he did not have any leisure activities that he tried to help his mother, that he cooked and cleaned, that he did not have any friends and that he did not socialize with anyone.  He reported feeling tense and anxious all of the time, due to pain, and he was taking medication for his anxiety.  Auditory or visual hallucinations and obsessive or ritualistic behavior were denied.  Homicidal thoughts were "strongly denied" and intermittent suicidal thoughts in the past were reported but he did not do anything to commit suicide.  He reported that he was trying to maintain good personal hygiene, but that he had problems with his memory, and that he takes a shower only two or three times a week.  He also reported problems with a "bad temper," moodiness and irritability and that he had a history of being involved in various fights.

Mental status examination found the Veteran to be somewhat anxious during the interview, his speech was found to be spontaneous.  He was also found to be indifferent to the examiner and fully oriented to place and person.  Affect was found to be labile and mood was found to be irritable.  He was not able to do serial sevens, saying that he cannot remember anything at the present time.  Thought processes were found to be grossly logical and relevant.  Gross delusions and hallucinations were denied but he was noted to be somewhat suspicious, that he did not trust anyone and that he had a lot of complaints about the police in his hometown.  Judgement, intelligence and insight were found to be below average.  A gross memory impairment was noted by the examiner as the Veteran was unable to remember things, he was unable to do any serial sevens and he was only able to remember 1/3 objects after a few minutes.  The examiner, however, noted that the Veteran's psychiatric symptoms included nightmares, insomnia, moodiness, irritability, anxiety.  A GAF score of 50 was assigned.
In a May 2009 VA treatment note, the Veteran described a post-service hallucination involving a deceased friend who had committed suicide.  He was found to be alert and oriented with logical speech, congruent thought processes and a mixed affect.  Suicidal ideations, homicidal ideations and psychosis were denied by the Veteran and the provider noted that there was no evidence to support such findings.

An August 2010 VA treatment note indicates that the Veteran was found to be alert and oriented with logical but slowed speech and congruent thought process.  Affect was found to be flat, mood was found to be depressed and eye contact was noted to be poor.  Suicidal ideations, homicidal ideations and psychosis were denied by the Veteran and not found by the provider.

A September 2010 VA treatment note indicates that the Veteran was alert and oriented, that his speech was logical and congruent with thought processes and that his affect was flat.  Mood was noted to be depressed.  The provider noted that the Veteran appeared well kept and had maintained good eye contact.  Suicidal ideations, homicidal ideations and psychosis were denied by the Veteran and the provider noted that there was no evidence to support such findings.

A December 2010 VA examination report reflects the Veteran's reports that he lived with his mother, that they got along "pretty good most of the time," that he had never married and that he had no children.  He reported that he avoided a relationship with his brother, that he had resentful feelings towards his sister, that he could not trust anyone and that he associated primarily with three people now.  Activities were reported to include socializing if he had to, helping with chores around the house, watching television, using the computer, reading and attending church weekly.  Symptoms were reported to include memory problems in that he cannot recall where he had put something and then accused his mother of moving things, avoiding crowed places, nightly nightmares and irritation.  He reported panic attacks that occurred twice per month when outnumbered, in crowds or occasionally when at home.  A history of suicide attempts was denied and he reported no fights within the past five years.

Mental status examination found the Veteran to be clean and appropriately casually dressed.  Psychomotor activity was found to be tense as he was described as fairly stiff, speech was found to be spontaneous and coherent while affect was found to be constricted, blunted and flat.  Mood was found to be anxious, depressed and dysphoric and he was found to be easily distracted with a short attention span.  He was found to be intact to person and place but he was noted to be off by one day but that he had the date correct.  Thought processes were found to be rambling and circumstantial while thought content were found to include ruminations and paranoid ideations.  There were no delusions, hallucinations or inappropriate behavior, he was found to understand the outcome of his behavior and to partially understand that he had a problem.  Obsessive/ritualistic behavior was not found.  Homicidal thoughts, suicidal thoughts, and episodes of violence were denied.  Impulse control was found to be good and he was found to be able to maintain minimum personal hygiene.  Remote memory was found to be normal, recent memory was found to be moderately impaired and immediate memory was found to be severely impaired as he loses thing easily, cannot recall the last few days, recalled one of three items and others had started to notice his memory difficulties.  The examiner noted that most of the Veteran's symptoms fell into the moderately severe range except sleep, which was of severe intensity and that he had strong patterns of avoidance such as social isolation.  The examiner further noted that the Veteran was triggered by visual reminders of service, that he was fearful of being trapped, that he was highly hypervigilant of surroundings by placing himself to escape or checking for security, that he was distrustful of others to mild level of paranoia and that he has lost interest in things that he used to enjoy such as going to concerts.   A GAF of 50 was assigned.  

An August 2011 VA treatment note reflects the Veteran's reports that he enjoyed playing cards with his friends and that this activity was a good coping tool for him.  He also reported sleep difficulties as he was getting a maximum of three hours of sleep per night and disputes with his sister.  The provider noted that another clinician had given the Veteran a sleep aide.  Mental status examination found the Veteran to be alert and oriented with logical speech and congruent thought processes.  Affect was found to be flat, mood was found to be depressed and he was noted to be sincere and open.
A December 2011 VA treatment note reflects the Veteran's complaints of difficulty sleeping and that he was getting a maximum of three hours of sleep per night.  Other symptoms were reported to include flashbacks, nightmares and night sweats.  He was found to be alert and oriented with speech that was logical and congruent with thought processes.  Affect was noted to be flat and mood was noted to be depressed.  Suicidal ideations, homicidal ideations and psychosis were denied.

A March 2012 VA treatment note reflects the Veteran's complaints of sleep difficulties and that he got a maximum of three hours of sleep per night.  Other symptoms were reported to include flashbacks, nightmares and night sweats.  The provider noted that the Veteran was given a sleep aide by another clinician.  Mental status examination found the Veteran to be alert and oriented with logical speech and congruent thought processes.  Affect was found to be flat, mood was found to be depressed and he was noted to be sincere and honest.

In a June 2012 VA psychosocial assessment, the Veteran denied suicidal ideations and homicidal ideations.  A history of emotional or behavioral problems, to include a suicidal/homicidal/assault history, was also denied.  A GAF of 50 was assigned.

A June 2012 VA treatment note reflects the Veteran's reports that he liked to watch movies, spend time with his friends and go fishing.  A GAF of 50 was assigned.

An August 2012 VA treatment note indicates that the Veteran was alert and oriented, that his speech was logical and that his thought processes were congruent.  Affect was found to be flat, mood was found to be depressed and he was noted to be sincere and honest.  Suicidal ideations, homicidal ideations and psychosis were denied.

A September 2012 VA treatment note reflects the Veteran's reports that he had a couple of friends that he played cards with "once in a while" and that he found it hard to meet people.  The provider found that the Veteran's PTSD symptoms seemed to be exacerbated due to family issues.  Mental status examination found him to be alert and oriented with logical speech and congruent thought processes.  Affect was found to be flat, mood was found to be withdrawn and he was noted to be sincere and honest.  Suicidal ideations, homicidal ideations and psychosis were denied.

A November 2012 VA treatment note reflects the Veteran's continued complaints of flashbacks, nightmares and night sweats.  He was found to be alert and oriented with speech that was logical and congruent with thought processes.  Affect was found to be flat and mood was found to be depressed.  Suicidal ideations, homicidal ideations and psychosis were denied.

An April 2013 VA treatment note reflects the Veteran's complaints of nightmares and night sweats.  He also reported concern about his mother's health.  Suicidal ideations, homicidal ideations and psychosis were denied by the Veteran and the provider found no evidence of such symptoms.

An April 2013 VA treatment note indicates that there was no evidence or report of suicidal ideations, homicidal ideations or psychosis.

A December 2013 VA treatment note indicates that the Veteran's mother had passed away and that he had reported struggling with her death as well as negativity and frustration with his sister.  The provider noted that the Veteran's cognitive distortions and negative thinking were addressed in an attempt to help the Veteran have insight into his situation.

A February 2014 VA treatment note reflects the Veteran's complaints of having a "horrible time" with the death of his mother and detailed his disputes with his sister.  The provider noted that the irrational cognitive messages that mediate the Veteran's anxiety response were explored and that the Veteran was being retrained in adaptive cognitions.

A May 2014 PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that his mother died recently, that he lived alone, that he did household chores, that he showered daily and that he paid his bills.  He reported that he was unable to participate in active sports that he enjoyed, such as skiing and running due to physical problems.  In addition, he reported that he had no children, had never been married and that he had occasional contact with his brother, but not his sister.  Current symptoms were reported to include nightly nightmares, occasional flashbacks during the day, panic attacks once or twice a month, anxiety in crowds, irritability, sleep disturbance with difficulty falling asleep and broken sleep and reactive hopeless and worthless feelings.  Other symptoms were reported to include a depressed mood, panic attacks that occur weekly or less often, mild memory loss, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  He also reported intermittent crying spells since his mother's death.

The examiner reported that the Veteran's symptoms of PTSD were nightmares, disturbing memories of the events, and hyperarousal.  The Veteran's symptoms included depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbance of motivation and mood and difficulty in establishing and maintaining effective relationships.  

Mental status examination found the Veteran's speech to be of normal rate, rhythm and tone without any formal thought disorder and he was found to be fully oriented to person, place and time.  Mood was found to be irritable, affect was found to be full range, judgment was found to be good, and energy and motivation were found to be diminished.  Sleep was found to be disturbed with broken sleep.  Suicidal ideations were not found and compulsions and homicidal ideations were denied.  The examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

A July 2014 VA treatment note reflects the Veteran's reports of family disputes following the death of his mother.  The provider noted that the Veteran's PTSD symptoms were at baseline and that he was doing better since the death of his mother.

Following a review of the relevant evidence of record, which includes VA treatment records dated through July 2014, the Veteran's own statements, and the VA examination reports dated in March 2009, December 2010 and May 2014, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of nightmares and difficulty sleeping, flashbacks, depression, panic attacks that occurred weekly or less often, mild memory loss and irritability, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, sleep difficulties, nightmares, flashbacks, night sweats and intermittent impairment of recent and immediate memory, are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas. With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his March 2009 VA examination, the Veteran reported vague suicidal ideation on one occasion but the examiner found that he did not have suicidal thoughts.  Moreover, he consistently denied suicidal ideations in subsequent VA treatment and examinations, including in December 2010 and May 2014.  Moreover, there is no indication in the record that any suicidal ideation results in occupational and social impairment with deficiencies in most areas.  

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities or any similar type of symptoms which interfere with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has never been described as illogical, obscure, or irrelevant.  Specifically, it was found to be of normal rate, rhythm and tone in a May 2014 VA examination and spontaneous and coherent in a December 2010 VA examination.  In addition, it was described as spontaneous in a March 2009 VA examination.

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  In the May 2014 VA examination, he reported panic attacks that occurred weekly or less often and that he was able to perform household chores, shower every other day and pay his bills.  He reported panic attacks that occurred twice per month and that there was no problem with toileting, grooming, self-feeding, bathing, dressing, traveling or driving in a December 2010 VA examination.

He reported panic attacks that occurred twice per week in an August 2010 VA examination.  However, he denied such panic attacks in a May 2011 VA examination and the examiner found that the Veteran was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  Moreover, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that they occurred two times per week, and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control or symptoms of similar severity during the current appeal period.  In this regard, impulse control was found to be good in December 2010 VA examination.  Although the Veteran reported a history of physical altercations or fights, he reported that he had not been involved in fights within the past five years during the December 2010 VA examination.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal. 

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  While the Veteran various reported showering two or three times per week or every other day, he has never been found to be poorly groomed or unable to maintain personal hygiene.  Further, a December 2010 VA examiner found that the Veteran was able to maintain minimum personal hygiene.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he returned from his job following an injury in March 2001 in a December 2010 VA examination.  Additionally, the record demonstrates that he cared for his elderly mother, cooked, clean and conducted other household chores.  The ability to do these things does not indicate occupational and social impairment with deficiencies in most areas.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationship with his mother until her recent death and with his brother.  He also reported some contact with his sister but this relationship appeared to be contentious.  He also reported associating with three people, including a high school friend, in a December 2010 VA examination.  He reported that he had a history of playing cards with friends.  Given these facts, the evidence does not show occupational and social impairment with deficiencies in most areas.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping and diminished motivation.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 70 percent rating which speak to suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), etc.

The Board notes that the Veteran's attorney has asserted, as detailed in a December 2010 submission, that a higher rating for PTSD was warranted due to the Veteran's serious occupational and social impairments.  Specifically, the Veteran's attorney has alleged that the Veteran's two to three times per week flashbacks, recurrent nightmares, sleep difficulties, self-isolation in his home, altercations due to anger control problems including fights and incidents that have lead to job loss, an increased startle response triggered by odd noises that remind him of his time in the military and suicidal ideations that come and go warranted a higher rating.  However, as stated above, the Veteran reported that he had not been involved in any fights for the past five years and he denied episodes of violence in a December 2010 VA examination report and he reported in an undated SSA report that he had never lost a job because of problems getting along with people.  

With regards to family relations, the Veteran displayed some deficiency.  He consistently reported a good relationship with his mother until her recent death and maintained some contact with his brother.  However, his relationship with his sister remained strained.  He also reported some difficulties with his mother that were caused by his memory impairment.  Similarly, deficiencies in the area of mood have been displayed, as the Veteran has repeatedly been found to be irritable, depressed or anxious.  In addition, his reported sleep difficulties, flashbacks and panic attacks would be consistent with deficiencies in mood.

However, the Veteran's judgment has been consistently found to be congruent with logical speech, grossly logical, relevant or good.  While judgment was found to be "below average" in the March 2009 VA examination, it was subsequently noted to be good in the majority of treatment and examination reports.  Thought processes have been consistently found to be logical, relevant with the exception of a December 2010 VA examination, which found them to include ruminations and paranoid ideations.  However, there have been no findings of, and the Veteran has not reported, psychosis, hallucinations, delusions, inappropriate behavior or obsessive/ritualistic behavior.  Further, he was not employed, nor did he seek employment, during the appellate period.  While the Veteran's attorney suggested that the Veteran's history of altercations due to anger control problems lead to job loss, the Board notes that the Veteran reported in an undated SSA report that he had never lost a job because of problems getting along with people.  In addition, the Veteran reported that he did not recall begin disciplined at work in a December 2010 VA examination.  Finally, the Veteran did not attend school or attempt schooling during the appellate period.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the March 2009 and December 2010 VA examiners assigned a score of 50.  In addition, a GAF score of 50 was assigned in the June 2012 VA treatment note.  At the time of the assignment of the GAF score of 50, the veteran did not demonstrate the type of PTSD symptoms which were similar in severity, frequency or duration as those enumerated in the criteria for a 70 percent rating.  The Board also notes that that the record tends to demonstrate PTSD symptoms which result in social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination. VA examinations conducted in March 2009 and December 2010 found the Veteran's thought process and content to be grossly logical, relevant or rambling without impairment or delusions.   The VA examination reports and clinical records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is employed, such is not due to his service-connected PTSD.  Additionally, the evidence reflects that he maintained relationships with his mother until her recent death.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While his immediate memory was found to be severely impaired and recent memory was found to be moderately impaired in the December 2010 VA examination, his remote memory was found to be normal.  In addition, a March 2014 VA examiner found that there was mild memory loss, such as forgetting names, direction or recent events and a March 2009 VA examiner indicated that the Veteran had gross memory impairment, neither examiner indicated that there was no memory loss for names of close relatives, occupation or own name.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name. Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has demonstrated impairment which at most results in occupational and social impairment with reduced reliability and productivity throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected PTSD at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD  with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to mood impairment, sleep difficulties and flashbacks-are contemplated by the rating criteria under which the service-connected PTSD is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 

III.  TDIU

The Veteran has asserted that he is entitled to a TDIU because he is unable to work as a result of his service-connected PTSD.  In submissions dated in December 2010 and February 2013, the Veteran's attorney asserted that he was unable to obtain and maintain employment due to his fear of being around groups of people and his inability to adapt to stressful circumstances.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, the Veteran is service-connected for PTSD that has been rated as 50 percent disabling throughout the course of this appeal.  As this is his only service-connected disability, the Board finds the Veteran does not meet the schedular criteria for a TDIU at any point relevant to this appeal.  See 38 C.F.R. § 4.16(a).  Nevertheless, if the Veteran is deemed unemployable as a result of his service-connected disability, this case may be referred for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). Therefore, the primary inquiry is whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 

Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence does not support a conclusion that the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected PTSD.

The Veteran was awarded SSA disability benefits in February 2004 due to discogenic and degenerative disorders of the back, which was noted to have begun in April 2001.  In an undated SSA disability report, the Veteran reported a past employment history as a factory production worker, a factory quality auditor, a tree farmer and a cannery worker.  He also reported that he had no problems getting along with bosses, teachers, police, landlords or other people in authority and that he had never lost a job because of problems getting along with people in an undated SSA Function Report.

A March 2009 VA examination report reflects the Veteran's reports that he had graduated high school prior to service, that he had been involved in fights with other kids because he was "small," and that he was unable to keep jobs well after service due to his drinking and drug abuse problems.  He reported that he did work in plumbing and heating with his father, that he worked on a tree farm, that he worked repairing refrigerator racks for five years and that he worked as a carpenter in woodwork and construction.  He also reported that he was unable to work due to his physical and emotional problems, that he could barely walk due to physical pain and that he was on probation due to possession of marijuana.

A December 2010 VA examination report reflects the Veteran's reports that he had been a good worker, that he primarily worked alone, that he never recalled being disciplined, that he did not have any conflicts with others and that he generally had strong working values.  The Veteran also reported no legal history, that he had not had a fight in the past five years and that he had retired from his last employment due to a back injury sustained in March 2001.  Following an examination and a review of the Veteran's claims file, the examiner found that the Veteran's service-connected PTSD alone was not believed to impair him from pursuing gainful employment.  The examiner noted that the Veteran had been awarded SSA benefits due to work-related back injury in 2001 and that he had provided no evidence that he incurred any work difficulties as a result of his PTSD in his last period of employment or any prior period of employment based on presentation and history gathered during the examination.  Further, the examiner noted that the Veteran has not attempted to seek work since his disability award due to his physical impairments and that he has become a full-time primary caretaker for his elderly parents.  Although the Veteran has some memory impairments, it is likely that these have been long-standing and he has made suitable accommodation according to his needs to remain functional without identified problems and that he cannot determine the degree memory impairments were affected by use of marijuana, which is a well-documented side effect.  The Veteran was always employed in labor-related jobs with routine repetitive tasks that he demonstrated that he was able to do and, in the examiner's opinion, his physical limitations likely do prevent him from maintaining gainful employment.

Based on the foregoing, the Board finds that, a preponderance of the evidence does not reflect that the Veteran's PTSD renders him unable to engage in a substantially gainful occupation.  In reaching this decision, the Board accords significant probative weight to the December 2010 VA examination report which directly speaks to the severity of the Veteran's PTSD symptoms.  In this regard, the examiner fully considered the limitations imposed by the Veteran's PTSD.  The Board finds that the severity of the Veteran's PTSD symptoms does not demonstrates that the Veteran in unable to engage in a substantially gainful occupation.  

As noted in the December 2010 examination report, the evidence shows that (1) the Veteran was awarded SSA disability benefits due to his work-related lumbar spine disorder; (2) that he had not had an altercation since at least 2005; (3) his reports that he had no history of losing a job because of problems getting along with people; (4) that his past employment history consisted exclusively of manual-labor jobs that would be impacted or precluded by his various nonservice-connected disabilities and (5) that any memory impairments were long-standing, that there had been suitable past accommodations and that it was affected to some degree by his use of marijuana.  Moreover, the evidence shows that he was able to care for his parents, cook, clean and do household chores.  The evidence clearly shows that the Veteran past history of working manual labor type of jobs ended due to nonservice-connected orthopedic type of disabilities.  There is no evidence of record showing that the Veteran's PTSD would prevent manual or sedentary type of work.

Notably, there is no competent evidence of record which establishes or suggests that the Veteran's service-connected PTSD renders him incapable of performing the physical and mental acts required for employment.  

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected PTSD, commensurate with his education and past work experience.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   
In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A.  Left Knee Disorder

The Veteran asserts that his current left knee disorder is the result of an in-service injury that occurred when he was struck in the left knee by a tractor during a fire drill.

Service treatment records reflect complaints of being hit on the left knee by a salvage truck during a fire drill on the flight deck in January 1981.  Physical examination noted no deformity or edema but did find erythema and an intact patella.  An assessment of a left knee contusion was made.  A June 1982 service discharge examination found the Veteran's lower extremities to normal.

An April 1986 VA examination report reflects the Veteran's complaints of pain and restricted movement in his knees.  An accompanying bilateral knee X-ray was suggestive of very minimal joint effusion on the left.  A diagnosis of a history of arthralgia of the knees suggestive of minimal effusion of the left knee was noted; no etiology opinion was provided.

Post-service treatment records contain an August 1994 VA left knee X-ray, which found the joint spaces to be well-preserved with no fractures or other significant intrinsic osseous abnormality noted.  An October 1994 VA surgical summary, which reflects the Veteran's reports of sustaining a left knee injury during service and contains a diagnosis of a chronic left knee meniscal tear.  An October 1994 VA left knee arthrogram found a vertical tear of the posterior aspect of the medial meniscus as well as a truncated free edge anteriorly and posteriorly.  A January 1995 VA left knee arthrogram revealed evidence of truncation of the medial meniscus, most likely from previous surgery, while a March 1994 VA left knee X-ray revealed small to moderate joint effusion without fractures, dislocations or degenerative changes.

A December 2001 VA examination report reflects the Veteran's reports that his left knee had slowly gotten worse since discharge from service and that his left knee had collapsed, requiring surgery.  An accompanying left knee X-ray was normal.  Following a physical examination and a review of the Veteran's claims file, a clinically normal left knee with subjective limitation of motion and complaints of pain was made.  The examiner opined that it was not likely that the Veteran's current left knee complaints were related to military service as there was no evidence of any current residuals of previous trauma.

During an August 2004 hearing, the Veteran testified about the circumstances surrounding his in-service left knee injury and subsequent treatment in 1981.  After service, he had fallen going down the stairs after his left knee gave out and he then underwent surgery for a torn meniscus.  He also testified that he has never had a doctor definitely relate his current left knee disorder to his in-service left knee injury but that he has had doctors generally relate it to service by saying they could not see why it was not related.

A March 2009 VA examination report reflects the Veteran's reports of injuring his left knee during an in-service training exercise in 1980 or 1981.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the diagnosed left knee degenerative joint disease was not caused by or a result of service.  The examiner reasoned that while there was documentation of an acute injury with a contusion to the left knee, all body systems were found to be normal on discharge.  The examiner noted that this contusion was an acute self-limiting condition which was resolved at the time of service discharge, as evidenced by the discharge physical examination, and that the Veteran had a significant work injury that had resulted in a permanent disability.

In August 2010 a VA physician diagnosed the Veteran as having chronic left knee arthropathy with a partial laceration of the anterior cruciate ligament and partial laceration of the anterior and posterior horns of the medial meniscus, which were cause by the injury that occurred when on activity duty in January 1981.

A May 2014 VA DBQ report reflects the Veteran's reports of injuring his left knee in January 1981 when a tractor trailer struck him while on a nighttime flight deck drill and that his left knee was painful and swollen.  He reported that he had complained about his left knee condition at times and that he had received medication for it.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left knee disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had been seen for a left knee contusion one time during service and that the discharge examination was normal and otherwise silent for a left knee condition; such implies that the acute condition had resolved.  

The May 2014 examiner further reasoned that there was no medical evidence of ongoing treatment for a left knee condition immediately after discharge or within one year of discharge and that the Veteran was able to perform factory work post-service.  Further, the examiner noted that he was able to be very active post-service in that he played sports, skied and ran.  The examiner further noted an April 1986 VA examination noted left knee pain and an accompanying X-ray was suggestive of very minimal joint effusion but no degenerative changes.  The examiner opined that first evidence of degenerative changes were very small spurs in 1994, 12 years after discharge, and hence the Veteran's arthritis did not manifest itself within one year of service discharge.  In addition, the examiner noted that the Veteran was diagnosed with a meniscal tear 12 years after service discharge in 1994.  The examiner further noted that neither the degenerative arthritis nor a meniscal condition diagnosed 12 years after service discharge would be related to a knee contusion in 1981 and that it would not be unusual in a person the Veteran's age to have arthritic changes in the knee as it was part of the aging process.  Moreover, the Veteran's active post-service lifestyle can put pressure on the knee, leading to arthritis and meniscal tears in the examiner's opinion.  Further, the examiner noted that the Veteran reported a post-service fall down the stairs in which he injured his knee and his body mass index placed him in the obese category, which can lead to changes in the knees.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1982.  As noted by the May 2014 VA examiner, the first evidence of degenerative changes were very small spurs in 1994, 12 years of discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for bilateral foot degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  While the evidence of record shows that the Veteran has a current diagnosis of left knee degenerative joint disease, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the 2014 VA examiners' opinions that the Veteran's left knee disorder was less likely than not related to service as the in-service left knee contusion was an acute self-limiting condition which was resolved at the time of service discharge.  The Board finds probative that the examiner took in all relevant factors in providing the opinion such as the Veteran's age, active post-service lifestyle and obesity.  As the 2014 VA examiner took into consideration all the relevant facts in providing an opinion, the Board accords greater probative weight to the VA examiners' opinion. 

The Board notes the August 2010 positive nexus opinion of record; however, finds that it lacks probative value as it fails to provide a detailed rationale and appears to merely report what the Veteran has reported regarding the etiology of his current knee disability.  In giving the opinion, there was no discussion of the Veteran's service treatment records, records following his discharge from service, his increase weight gain since discharge from service (obesity), his activities following discharge from service, or his postservice injury.  The absence of these key factors significantly limits the probative value of the opinion.

The Board notes that the Veteran and his attorney have generally contended that his current left knee disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as knee pain and instability and his attorney is competent to describe her observations regarding his symptoms.  However, as to the etiology of the left knee disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of degeneration of a joint involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his attorney regarding the etiology of his left knee disorder to have no probative value as neither is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  

Consequently, the Board finds that the Veteran's left knee disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for a left knee disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Lumbar Spine and Left Shoulder

The Veteran asserts that his current left shoulder disorder is the result of an in-service left shoulder injury incurred during a swimming competition at boot camp.  He also contends that he injured his back during an in-service training activity.

Service treatment records reflect complaints of low back pain for two-and-a-half days with burning on urination and no history of heavy lifting reported in September 1979.  In January 1982, the Veteran complained of left shoulder pain and denied a history of trauma or previous injury; an assessment of a rotator cuff tear was made.  An accompanying left shoulder X-ray was negative for a fracture or dislocation.  Further, an undated treatment note reflects the Veteran's complaints of low back pain with a history of marching and drilling and an assessment of a muscle strain was made.  A June 1982 service discharge examination found the Veteran's spine and upper extremities to be normal.

Post-service treatment records include an April 1986 private treatment summary, which indicates that the Veteran had sought treatment for left shoulder pain in March 1983 which he related to an injury sustained during service in October 1981.  This treatment summary also indicates that the Veteran was treated for low back pain in October 1983.  An April 2001 private lumbar X-ray reveals degenerative changes at the L5-S1 level and an April 2001 private lumbar magnetic resonance imaging (MRI) scan reveals a large right posterior paracentral disc herniation at L4-5 and a small posterior central focal disc protrusion at L5-S1.  An October 2001 private evaluation report reflects the Veteran's report of the abrupt development of low back pain as the result of a March 2001 work incident in which he bent into a tub to load wire onto a machine and experienced knife-like pain in his lower back.
An April 1986 VA examination reflects the Veteran's complaints of chronic pain in his left shoulder and back, that his left shoulder gave out while moving a 50 pound object in 1981 and that he had sustained a low back injury in 1980 or 1981.  An accompanying left shoulder and lumbosacral spine were essentially negative.  A diagnosis of a history of a left shoulder strain and a history of a lumbar strain were made; no etiology opinion was provided.

A March 2009 VA examination report reflects the Veteran's reports that he did not require any treatment at the time of his in-service left shoulder injury and that he had sustained a post-service work-related injury to his left shoulder in the late 1980s.  He also reported a work-related injury to his back in 1998.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's left shoulder condition and lumbar spine degenerative disc disease were not caused by or a result of service.  The examiner reasoned that while the Veteran did not meet the diagnostic criteria for a left rotator cuff tear during service, he was subsequently diagnosed with left rotator cuff tendonitis on a follow-up visit, which is an acute self-limiting condition which was resolved at the time of service discharge.  Further, the examiner noted that the Veteran had reported sustaining a significant work-related injury to his left shoulder that resulted in him being off of work for an extended period of time in the late 1980s.  With regards to the lumbar spine, the examiner reasoned that there was no documentation of treatment for a lumbar spine condition while on active duty, that the discharge examination listed all body systems as normal and that the Veteran had sustained a post-service work-related injury to the lumbar spine.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1982.  The first post-service clinical evidence of lumbar spine arthritis was in an April 2001 private lumbar X-ray, more than 19 years after service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder and a left shoulder disorder.  While the evidence of record shows that the Veteran has a current diagnosed lumbar spine and left shoulder disorder, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's lumbar spine and/or left shoulder disorder were less likely than not related to service as the Veteran was diagnosed with an acute self-limiting left rotator cuff tendonitis during service that resolved at the time of service discharge, that there was no treatment for a lumbar spine condition during service, and that the Veteran had sustained post-service work-related injuries to his left shoulder and lumbar spine.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Additionally, in giving the opinion, the examiner obtained the Veteran's complete history regarding the service injuries and symptoms associated with the injuries following discharge from service.  However, based on medical principles, objective medical findings, including diagnostic studies, and postservice history, the examiner concluded that there was no relationship between his current disabilities and service.  There are no contrary medical opinion is of record.

The Board notes that the Veteran and his attorney have generally contended that his current lumbar spine and left shoulder disorders are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.

The Veteran is competent to describe current symptoms such as pain and limited motion and his attorney is competent to describe her observations regarding his symptoms.  However, as to the etiology of the lumbar spine and/or left shoulder disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of degeneration of a joint involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his attorney regarding the etiology of his lumbar spine and/or left shoulder disorder to have no probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinions of the VA examiners who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced lumbar spine and left shoulder symptoms since service.   In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he has suffered from lumbar spine and left shoulder symptoms since service.  Specifically, in a February 1986 Application for Compensation and/or Pension (VA Form 21-526), the Veteran wrote that he had suffered from a left shoulder condition since "1980-81" and a back condition since 1981.  Similarly, he reported that he had suffered from chronic low back pain, a lumbar disc disability and left shoulder joint pain since 1981 in a March 2008 VA Form 21-526.  An April 1986 treatment summary from Dr. B. P. indicates that the Veteran had sought treatment for left shoulder pain of over one year duration in March 1983, that he had complained of left shoulder pain after working on his car in June 1983 and that he had been treated for low back pain in October 1983.

However, in a March 2009 VA examination report, he reported the onset of his lumbar spine condition as 1998 following a work-related back injury.  In an October 2001 private orthopedic evaluation-which appears to have been conducted in conjunction with a worker's compensation claim as the evaluation was prepared for an insurance company-the Veteran reported the abrupt development of low back pain in March 2001 while loading wire into a machine and that his past medical history was negative for similar back symptoms or significant injury to the back.  An October 2001 private Occupational Health Report indicates that the Veteran's low back pain had begun in March 2001 after bending over at work to pick up or place materials in a tub.  A September 2001 opinion from Dr. B. B., which also appears to have been obtained in conjunction with a worker's compensation claim, indicates that the Veteran had denied a previous history of back complaints until his March 2001 back injury, that there was a temporal relationship between his present back complaints and his March 2001 work injury and that, in the opinion of the physician, the Veteran's back complaints were related to his March 2001 work injury.  In a March 2001 private "Work-Related Injury Questionnaire," the Veteran reported the onset of his lower back pain as starting in March 2001 after lifting wire from a tub on the floor and he explicitly denied any similar problems in the past or significant disabling injuries or illnesses.  Further, a narrative summary authored by  D. J., which appears to have been prepared in conjunction with a worker's compensation or SSA claim, reflects the Veteran's reports that he had stopped working at a fertilizer plant after tearing his left shoulder.  

Further, a March 2001 VA treatment note reflects the Veteran's reports of back pain that began about one week ago while bending down to pick up a wire and that he felt immediate pain.  The Board notes that such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits that his lumbar spine and/or left shoulder disorders were due to an in-service injury are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that lumbar spine and/or left shoulder disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service low back muscle strain and/or left rotator cuff tear.

Consequently, the Board finds that the Veteran's lumbar spine and left shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for each disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine and/or left shoulder disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A TDIU is denied.

Service connection for a left knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


